Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-27 are pending in the instant application.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on August 28, 2020.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities: some of the structures on pages 53 and 54 are illegible.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for stereoisomers {paragraph [0054] on page 14 of the instant , does not reasonably provide enablement for all isomers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
     1. the nature of the invention,
     2. the state of the prior art,
     3. the predictability or lack thereof in the art,
     4. the amount of direction or guidance present,
     5. the presence or absence of working examples,
     6. the breadth of the claims,
     7. the quantity of experimentation needed, and
     8. the level of the skill in the art.

The Nature of the Invention
The instant invention is drawn to isomers of compounds of Formula (I).  The instant specification defines isomers as including all compounds of the same composition and molecular weight,

    PNG
    media_image1.png
    173
    657
    media_image1.png
    Greyscale

The State of the Prior Art
It is the state of the prior art that the term “isomer” found in the claims is defined as compounds that have the same molecular formula, but different structures. There are two types of isomers, constitutional isomers and stereoisomers.  Constitutional isomers differ in the way the atoms are connected whereas, in stereoisomers, the atoms are connected in the same way, but differ in the way the atoms are arranged in http://butane.chem.uiuc.edu/jsmoore/chem232/notes_current/Stereochemistry/NOTES-Stereoisomers.pdf, December 2009).
The Level of Skill in the Art and the Predictability or lack thereof in the art
The level of skill of the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities.  There is no absolute predictability even in view of the seemingly high level of skill in the art.  Further, pharmaceutically active compounds have particular relationships between their specific chemical structures and the activity which they exhibit.  Compounds which are isomers may have materially different structures such that, even in compounds where there is a predictable relationship between structure and activity, when compounds have different functional groups or moieties connected in a very different manner, the same structure/activity relationship would not be expected to apply. Thus, the In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970). Each embodiment of a constitutional isomer, for example, must be supported by this invention in order to be enabled for the full range of isomers and mixtures of isomers of the compounds of formula (I). 
The Amount of Direction or Guidance Present
There is no direction or guidance present in the specification or working examples present in the specification that defines or relates to which kind of isomers of the claimed compounds of the instant invention are included and/or excluded.  There are no working examples in the specification that show how to make or use any and all isomers, including constitutional isomers, of the instantly claimed compounds. The specification does not adequately enable a method of making all isomers of the compounds that the claims encompass, as defined in the instant supra. 
As stated in Morton International Inc. v. Cardinal Chem, Co., 28 USPQ2d 1190:
[T]he specification purports to each, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However... there is no evidence that such compounds exist... the examples of the patent do not produce the postulated compounds..., there is...no evidence that such compounds even exist.

The same circumstance is true here. 
All of the embodiments and working examples are drawn to compounds having the formula recited in the claims, but not to any constitutional isomers thereof.
The Breadth of the Claims
The instant breadth of the rejected claims is broader than the disclosure. Specifically, “isomers” as covered by the definition in the instant specification in paragraph [0054] on page 14 literally would include 
The quantity of experimentation needed to make and use all of the isomers encompassed by the claims would be an undue burden on one skilled in the chemical art, since the skilled artisan is given inadequate guidance for the reasons state above. Even with the undue burden of experimentation, there is no guarantee that one would obtain the desired isomers or that they would be expected to be useful for the same purpose.
The Quantity of Experimentation Needed
Based on the unpredictable nature of the invention and the state of the prior art and the breadth of the claims, one of ordinary skill in the pertinent art would be burdened with undue experimentation to 
Further, for example, it could take one of ordinary skill in the art a lifetime of experimentation to determine all of the possible connectivities to produce compounds having the same molecular formulae but different structures and different methods of preparation.  Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to make and use the full scope of the compounds as claimed with no assurance of success. 
This rejection can be overcome by the deletion of “isomer,” from line 3 of claim 1.





35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting PI5P4K, does not reasonably provide enablement for treating and curing all cancers, all cell proliferative disorders, all neurodegenerative diseases, all metabolic disorders or all inflammatory diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
The prevention or treatment of, for instance, cancer generally cannot possibly be considered enabled.  By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689 (C.C.P.A. 1969), the claim was drawn to “The 
	In Ex parte Jovanovics, 211 USPQ 907 (USPTO, BOA 1980) the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908 (USPTO, BPAI 1986), claims were drawn to “A therapeutic method 
In Ex parte Stevens, 16 USPQ2d 1379 (USPTO, BPAI 1990), a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

(1) The nature of the invention
    Applicant is claiming methods for treating all cancers, all cell proliferative disorders, all neurodegenerative diseases, all metabolic disorders or all inflammatory diseases by administering a compound of instant Formula (I) in claim 1.  The instant 

    PNG
    media_image2.png
    82
    639
    media_image2.png
    Greyscale

Therefore, “treating” embraces “curing”.
(2)-(3) The state of the prior art and the predictability or lack thereof in the art
    In order to treat a disease: one would need to precisely identify what the disease or disorder is, identify what biological target is connected with the disease, demonstrate that the drug candidate in some way modulates the normal processes of the biological target, and demonstrate that a patient benefited from such modification without detrimental side effects. Typically, this process includes in vitro laboratory screening, preclinical in vivo screening, and three phases of clinical trials. Once this arduous process has been successfully completed by a drug candidate, subsequent drug candidates will benefit from the 
   Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body. Here are some assorted categories:
A. CNS cancers cover a very diverse range of cancers in many categories and subcategories. There are an immense range of neuroepithelial tumors. Gliomas, the most common subtype of primary brain tumors, most of which are aggressive, highly invasive, and neurologically destructive tumors are considered to be among the deadliest of human cancers. These are any 
B. Leukemia is any malignant neoplasm of the blood-forming tissues. Leukemia can arise from many different sources.  These include viruses such as EBV, which causes Burkitt's lymphoma, and HTLV-1, linked to certain T cell leukemias.  Others are linked to genetic 
C. Carcinomas of the Liver include hepatocellular carcinoma, combined hepatocellular cholangiocarcinoma, cholangiocarcinoma (intrahepatic), bile duct cystadenocarcinoma and undifferentiated carcinoma of the liver.  There is also cancer of the blood vessels in the liver  (hemangioendothelioma), primary non-hodgkin's lymphoma of the liver, undifferentiated liver sarcoma (also known as undifferentiated embryonal sarcoma), primary pleomorphic liver sarcoma, 
D. The main types of lung and pleural cancer are small cell (i.e. oat cell, including combined oat cell), adenocarcinomas, bronchioloalveolar carcinomas (nonmucinous, mucinous, and mixed mucinous and nonmucinous or indeterminate cell type), acinar, papillary carcinoma, solid adenocarcinoma with mucin, adenocarcinoma with mixed subtypes, well-differentiated fetal adenocarcinoma, mucinous (colloid) adenocarcinoma, mucinous cystadenocarcinoma, signet ring adenocarcinoma, and clear cell adenocarcinoma), squamous cell (papillary, clear cell, small cell and  basaloid), mesothelioma (including epithelioid, sarcomatoid, desmoplastic and biphasic) and large cell carcinoma (which include large-cell neuroendocrine carcinoma, combined large-cell neuroendocrine 
E. Thyroid cancer comes in four forms: papillary thyroid cancer, follicular thyroid cancer, anaplastic thyroid cancer, and medullary thyroid cancer.  
F. Cancer of the skin cells is melanoma.  Malignant melanomas come in four fundamental forms: superficial spreading melanoma, nodular melanoma (including its 
G. Breast cancers come in great variety. The most important category of breast cancers is the ductal cancers.  These come in an assortment of types. Presently, these are divided into the following categories: intraductal (in situ); invasive with predominant intraductal component; invasive, NOS; Comedo; Inflammatory (IBC); medullary with lymphocytic infiltrate; mucinous carcinoma (colloid carcinoma); papillary carcinoma; scirrhous; tubular; and other.  Another category is the Lobular breast cancers, which can be in situ, Invasive with predominant in situ component, and Invasive. There is Paget’s disease of the nipple, which can be also with intraductal carcinoma or with invasive ductal carcinoma. There is adenomyoepithelioma, a dimorphic tumor characterized by the presence of both epithelial and myoepithelial 
The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol.  It is known (see Golub et al., Science, Vol. 286, October 15, 1999, pages 531-537) that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor 
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 (USPTO, BPAI 1990) notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 (USPTO, Commissioner of Patents and Trademarks 1985) notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
 (4) Direction or Guidance:  
That a single class of compounds can be used for 
Treating and curing all cancers, all cell proliferative disorders, all neurodegenerative diseases, all metabolic disorders or all inflammatory diseases by administering a compound of instant Formula (I) is an incredible finding for which Applicant has not provided supporting evidence.  Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the claimed pharmaceutical use by using the instant compounds in the instant claims.  The guidance provided is very limited. The dosage 
(5)	Working Examples:

(6)	Breadth of the Claims:
	The breadth of the claims is a method for treating and curing all cancers, all cell proliferative disorders, all neurodegenerative diseases, all metabolic disorders or all inflammatory diseases by administering a compound of instant Formula (I) in claim 1 is generically embraced in the claim language.
(7) The Quantity of experimentation needed:  
	The nature of the pharmaceutical arts is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities embraced by the claims.  The quantity of 
Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors 1 and 4 and 6, the quantity of experimentation needed is expected to be great.
(8) Skill of those in the art:  Many mechanisms have been proposed over the decades as methods of treating the assorted cancers generally. Cytotoxic agents could be applied directly to the tumors cells, directly killing them. Immunotherapy involves stimulating the 
Specifically, the prior art knows that there never has been a compound capable of treating cancers generally.  In In re Application of Hozumi et al., 226 USPQ 353 (USPTO, Commissioner of Patents and Trademarks 1985): it states “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of 
The attempts to find compounds to treat the various cancers arguably constitute the single most massive enterprise in all of pharmacology.  This has not resulted in finding any treatment for tumors generally. Indeed, the existence of such a "silver bullet" is contrary to our present understanding in oncology. This is because it is now understood that there is no “master switch” for cancers generally; cancers arise from a bewildering variety of differing mechanisms.  Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because cancers arise from a wide variety of sources, 
Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” {In re Langer, 183 USPQ 288, 297 (C.C.P.A. 1974)}, specifically, the scope of covering cancer generally.  Similarly, In re Novak, 134 USPQ 335, 337-338 (C.C.P.A. 1962), says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999), states: “Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient” does what the specification surmises that it does. That is exactly the case here. Moreover, even if applicants’ assertion that cancer in general could be treated with these compounds were plausible --- which it is not ---, that “plausible” would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.” 
Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities.  The skill thus 
Even though the level of skill in the pharmaceutical art is very high, based on the unpredictable nature of the invention and state of the prior art and lack of guidance and direction, one skilled in the art could not use the claimed invention without undue experimentation.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is .




The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 7, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 6 of the claim, the phrase “when B is heteroaryl,” should be deleted since variable B can only represent “heteroaryl”.
6, it is not possible to have a C1alkenyl.
Claims 2-4 each lack antecedent basis from claim 1 since claim 1 stipulates that the heteroaryl represented by variable B must be substituted with one or more R8 substituents.  However, in claims 2-4, it is indicated that the heteroaryl represented by variable B is substituted with R7 or R8.
 Claims 2-4 each lack antecedent basis from claim 1 because it is not stated in claim 1 that the heteroaryl represented by variable B can be substituted with R7.
Claims 4 and 7 lack antecedent basis from claim 1 since the heteroaryl defined by the R1 variable in claim 1 is optionally substituted with one or more R7, not R4 as found in claims 4 and 7.
Regarding claims 14 and 16, the phrases "(e.g.)" and “including” render the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2-4 each fail to further limit claim 1 because claims 2-4 are broader in scope than claim 1.  Claim 1 stipulates that the heteroaryl represented by variable B must be substituted with one or more R8 substituents.  However, in claims 2-4, it is indicated 7 or R8.
 Claims 2-4 each fail to further limit claim 1 because Claims 2-4 are broader in scope than claim 1.  It is not stated in claim 1 that the heteroaryl represented by variable B can be substituted with R7.
Claims 4 and 7 fail to further limit claim 1 since the heteroaryl defined by the R1 variable in claim 1 is optionally substituted with one or more R7, not R4 as found in claims 4 and 7.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-7 and 9-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5, 7, 12, 14, 18-20 and 22 of copending Application No. 16/956,971.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending application claims specie which anticipate the instant claimed invention (see, for instance, the 9th compound claimed on page 16 in claim 18 of the copending application - Example 45 on page 148) as well as claim pharmaceutical compositions 
The instant application and the copending application share at least one common inventor, Edward A. Kesicki.  Further, the instant application and the copending application are not related to each other and thus no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the copending application anticipate and/or render obvious the instant claimed invention.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solow-Cordero et al. {US 2005/0101518}.
Solow-Cordero et al. disclose Compound 129 on page 35, 

    PNG
    media_image3.png
    356
    459
    media_image3.png
    Greyscale
,
which is an isomer of the compounds of instant Formula (I).  
Applicant claims an “isomer” of a compound of instant Formula (I), in instant independent claim 1.  Grant and Hackh’s Chemical Dictionary defines “isomer” as a group of compounds having the identical molecular formula {MF} but differing in nature or sequence of bonding of their atoms.  
Solow-Cordero et al. disclose at least one compound that is an isomer of the compounds of instant Formula (I) and is embraced by the instant claimed invention.  For instance, a compound of instant Formula (I) is instant Compound No. 1 found on page 54 of the instant specification and claimed in instant claim 8,

    PNG
    media_image4.png
    249
    636
    media_image4.png
    Greyscale
.
Instant Compound No. 1 has a molecular formula of C26 H25 N7 O5, 

    PNG
    media_image5.png
    645
    537
    media_image5.png
    Greyscale
,


    PNG
    media_image6.png
    596
    992
    media_image6.png
    Greyscale
.
Therefore, Solow-Cordero et al. anticipate the instant claimed invention.  
This rejection can be overcome by deleting “isomer” from line 3 of claim 1.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



July 15, 2021
Book XXVI, page 245